EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that this Statement on Schedule13G relating to the Common Stock of Vision Industries Corp. is being filed with the Securities and Exchange Commission on behalf of each of them. Dated:December 21, 2011 Novium Opportunity Umbrella SICAV PLC–Quality Investment Fund By /s/ Paolo Brückner Novium AG By /s/ Paolo Brückner By /s/ Raul Cortes /s/ Paolo Brückner Paolo Brückner /s/ Raul Cortes Raul Cortes Page 10 of 10 Pages
